IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


JON GALANTE,                           : No. 288 WAL 2016
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
            v.                         :
                                       :
                                       :
UNEMPLOYMENT COMPENSATION              :
BOARD OF REVIEW,                       :
                                       :
                    Respondent         :


                                  ORDER



PER CURIAM

      AND NOW, this 22nd day of November, 2016, the Petition for Allowance of

Appeal is DENIED.